URSTADT BIDDLE PROPERTIES INC. AMENDED AND RESTATED EXCESS BENEFIT AND DEFERRED COMPENSATION PLAN As of December 10, 2008 Section 1.Purpose. The Board of Directors of Urstadt Biddle Properties Inc. has adopted the Urstadt Biddle Properties Inc. Excess Benefit and Deferred Compensation Plan (the “Plan”), to be effective as of January 1, 2005.The Plan is intended to provide eligible employees of the Company who elect to participate in the Plan with benefits in excess of the benefits which may be provided under the Company’s tax-qualified retirement plan, due to the limitations on contributions and benefits imposed by Section 415 and Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”), and to provide such employees with the opportunity to defer all or a portion of their compensation as provided in the Plan.It is intended that the Plan qualify as an “excess benefit plan” within the meaning of Section 3(36) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and as an unfunded deferred compensation arrangement for a select group of highly compensated or management employees under Section 201(2) of ERISA. The Company maintains the HRE Inc. Excess Benefit and Deferred Compensation Plan, hereby renamed Urstadt Biddle Properties Inc. Excess Benefit and Deferred Compensation Plan, effective November 1996 (as amended, the “Original Plan”).In response to changes in tax laws governing deferred compensation made by the American Jobs Creation Act of 2004, in December 2004 the Board of Directors voted to freeze the Original Plan and adopted the Plan.Any amounts credited to the accounts of participants in the Original Plan which vested before January 1, 2005 and earnings thereon are subject to the provisions of the Original Plan. Any amounts credited to the accounts of participants in the Original Plan that were not vested before
